UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-1333



STATE OF NORTH CAROLINA, on the relation of
James E. Long, Commissioner of Insurance, as
Liquidator of Twentieth Century Life Insurance
Company,

                                             Plaintiff - Appellee,

          versus


CANDACE L. COOPER,

                                            Defendant - Appellant,

          and


LOUIS J. HEVEY; GLENN H. MARTIN,

                                                       Defendants.




                            No. 96-1392



STATE OF NORTH CAROLINA, on the relation of
James E. Long, Commissioner of Insurance, as
Liquidator of Twentieth Century Life Insurance
Company,

                                             Plaintiff - Appellee,

          versus
GLENN H. MARTIN,

                                              Defendant - Appellant,

           and


CANDACE L. COOPER; LOUIS J. HEVEY,

                                                        Defendants.




Appeals from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, District Judge.
(CA-92-783-5-F, CA-94-850-5-F2)


Argued:   May 7, 1998                      Decided:   June 23, 1998


Before WIDENER, NIEMEYER, and LUTTIG, Circuit Judges.


Affirmed by unpublished per curiam opinion.


ARGUED: Walter Wm. Hofheinz, LAW OFFICE OF WALTER WM. HOFHEINZ,
Dallas, Texas; Noel Lee Allen, ALLEN & PINNIX, P.A., Raleigh, North
Carolina, for Appellants.    V. Lane Wharton, Jr., BODE, CALL &
STROUPE, L.L.P., Raleigh, North Carolina, for Appellee. ON BRIEF:
Anthony D. Taibi, BODE, CALL & STROUPE, L.L.P., Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Candace L. Cooper and Glenn H. Martin appeal the district

court's orders granting summary judgment to the Plaintiff on the

claim of breach of fiduciary duty as to Cooper and for violations

of North Carolina's Racketeer Influenced and Corrupt Organizations

Act, N.C. Gen. Stat. § 75D.   We have reviewed the record and the

district court's opinion and find no reversible error.   According-

ly, we affirm essentially on the reasoning of the district court.

North Carolina v. Cooper, No. CA-92-783-5-F, North Carolina v.

Martin, No. CA-94-850-5-F2 (E.D.N.C., Jan. 16, 1996, Feb. 1, 1996;

Feb. 22, 1996).




                                                           AFFIRMED




                                3